Name: 2002/99/EC: Commission Decision of 6 February 2002 laying down detailed rules for applying the flat-rate reimbursement of the storage costs for C sugar granted by Finland for the 2001/2002 to 2005/2006 marketing years (notified under document number C(2002) 395)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  accounting;  beverages and sugar;  financial institutions and credit
 Date Published: 2002-02-07

 Avis juridique important|32002D00992002/99/EC: Commission Decision of 6 February 2002 laying down detailed rules for applying the flat-rate reimbursement of the storage costs for C sugar granted by Finland for the 2001/2002 to 2005/2006 marketing years (notified under document number C(2002) 395) Official Journal L 037 , 07/02/2002 P. 0016 - 0016Commission Decisionof 6 February 2002laying down detailed rules for applying the flat-rate reimbursement of the storage costs for C sugar granted by Finland for the 2001/2002 to 2005/2006 marketing years(notified under document number C(2002) 395)(Only the Finnish and Swedish texts are authentic)(2002/99/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 46(5) thereof,Whereas:(1) Article 46(5) of Regulation (EC) No 1260/2001 authorises Finland to grant, for the 2001/2002 to 2005/2006 marketing years, a flat-rate reimbursement of storage costs for C sugar carried over in accordance with Article 14 of that Regulation. The information provided by the Finnish authorities, particularly as regards the real costs of storage, allow detailed rules of application to be laid down for paying this reimbursement. Based on this information, the maximum amount of the reimbursement should be fixed at a level below the actual costs and the various possible times at which the flat-rate reimbursement can be made during the compulsory storage period should also be set.(2) In order to ensure that the provisions of this Decision are properly applied, Finland should be obliged to adopt appropriate measures and to inform the Commission thereof.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS DECISION:Article 11. For the 2001/2002 to 2005/2006 marketing years Finland is authorised to grant the sugar manufacturer established on its territory, in accordance with the terms of this Decision, the flat-rate reimbursement provided for in Article 46(5) of Regulation (EC) No 1260/2001.2. The reimbursement referred to in paragraph 1 shall be granted only for the quantity of C sugar carried over to the following marketing year in accordance with Article 14 of Regulation (EC) No 1260/2001.3. The maximum amount of the reimbursement referred to in paragraph 1 shall be EUR 0,33 per 100 kg of white sugar per month.4. The reimbursement shall be paid for each month that the sugar remains in storage until the 12 consecutive months of the compulsory storage referred to in Article 14(2) of Regulation (EC) No 1260/2001 have passed.The reimbursement referred to in the preceding subparagraph may be paid, where appropriate, in a single instalment. In this case payment shall occur only after the first six months of compulsory storage.Article 21. Finland shall take all the necessary steps to conduct the checks required for the proper operation of the scheme for the flat-rate reimbursement of storage costs provided for in this Decision.2. Finland shall notify the Commission in March of the steps taken to apply this Decision in the preceding storage period.Article 3This Decision is addressed to the Republic of Finland.Done at Brussels, 6 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.